Title: Memoranda, 29 July–3 August 1757
From: Washington, George
To: 



[Fort Loudoun, 29 July–3 August 1757]

Mr Milner
Whether he intends to continue in the Service, or not.

Govr
Write to concerning the Impropriety of giving Sergeant Feint a Commission in preference of the Volunteers.
Look at his Letters of the 13th & 18th July.
Quarter Master.
get back an Order from him for 12 Camp Kettles deliverd to Captn Lewis because 6 of the 12 were returnd into the Store again from Conogochieg and an order given this day for 15 when only 9 will be drawn.
Mm of the Dates of the Officers Commissions wch I have given out.

               
                  Lieutt
                  Dangerfield
                  25th
                  May
               
               
                  
                  Flemming
                  26
                  Ditto
               
               
                  
                  Thompson
                  24
                  July
               
               
                  
                  Smith
                  25
                  Ditto
               
               
                  
                  Weeden
                  26
                  Ditto
               
               
                  
                  Crawford
                  27
                  Ditto
               
               
                  Ensigns
                  Speake
                  10
                  July
               
               
                  
                  Fell
                  11
                  Do
               
               
                  
                  Woodford
                  13
                  Do
               
               
                  
                  Starke
                  25
                  Do
               
            
Mr Boyd
Direct him to Pay Captn McKenzie for work done to the Fort at Pearsalls.
Govr
Whether as the Regimt is not comp[lete]d with Drafts am I to send Officers rec[ruitin]g or not.
If I do money will be wanted for that purpose.
Desire Jenkins to bring me up some Gilt Paper.
